Exhibit 10.2

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS AGREEMENT (the “Agreement”), is made, effective as of May 16, 2007 (the
“Grant Date”) between Rockwood Holdings, Inc., a Delaware corporation
(hereinafter called the “Company”), and [NAME], an employee of the Company or an
Affiliate (as defined below) of the Company, hereinafter referred to as the
“Employee”.

WHEREAS, the Company desires to grant the Employee a performance restricted
stock unit award as provided for hereunder (the “Performance Restricted Stock
Unit Award”), ultimately payable in shares of common stock, par value $0.01 per
share (the “Common Stock”), pursuant to the Amended and Restated 2005 Stock
Purchase and Option Plan of Rockwood Holdings, Inc. and Subsidiaries  (the
“Plan”), the terms of which are hereby incorporated by reference and made a part
of this Agreement (capitalized terms not otherwise defined herein (including
Appendix A) shall have the same meanings as in the Plan);

WHEREAS, the committee of the Company’s board of directors appointed to
administer the Plan (the “Committee”), has determined that it would be to the
advantage and best interest of the Company and its shareholders to grant the
shares of Common Stock provided for herein to the Employee as an incentive for
increased efforts during his term of office with the Company or its Subsidiaries
or Affiliates, and has advised the Company thereof and instructed the
undersigned officers to grant said Performance Restricted Stock Unit Award;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:


1.             GRANT OF THE PERFORMANCE RESTRICTED STOCK UNITS.  SUBJECT TO THE
TERMS AND CONDITIONS OF THE PLAN AND THE ADDITIONAL TERMS AND CONDITIONS SET
FORTH IN THIS AGREEMENT, THE COMPANY HEREBY GRANTS TO THE EMPLOYEE THE
OPPORTUNITY TO VEST IN UP TO [INSERT 200% OF TARGET NUMBER OF RSUS] PERFORMANCE
RESTRICTED STOCK UNITS (THE “MAXIMUM RSUS”), OF WHICH [INSERT 100% OF TARGET
NUMBER OF RSUS] PERFORMANCE RESTRICTED STOCK UNITS REPRESENT YOUR “TARGET
RSUS.”  AN “RSU” OR A “PERFORMANCE RESTRICTED STOCK UNIT” REPRESENTS THE RIGHT
TO RECEIVE ONE SHARE OF COMMON STOCK.  THE PERFORMANCE RESTRICTED STOCK UNITS
SHALL VEST AND BECOME NONFORFEITABLE IN ACCORDANCE WITH SECTION 2 HEREOF.


2.             VESTING. THE VESTING OF THE PERFORMANCE RESTRICTED STOCK UNITS
AWARD SHALL BE SUBJECT TO THE SATISFACTION OF THE CONDITIONS SET FORTH IN BOTH
SUBSECTION (A) AND SUBSECTION (B) OF THIS SECTION 2:

(A)           SERVICE VESTING REQUIREMENT.

(I)            UNLESS OTHERWISE PROVIDED IN THIS AGREEMENT, SO LONG AS THE
EMPLOYEE CONTINUES TO BE EMPLOYED BY THE COMPANY OR ITS SUBSIDIARIES, ON
DECEMBER 31, 2009 (SUCH DATE, THE “VESTING DATE”), THE EMPLOYEE SHALL BECOME
VESTED IN A NUMBER OF PERFORMANCE RESTRICTED STOCK UNITS (NOT TO EXCEED THE
NUMBER SET FORTH IN SECTION 1 ABOVE) DETERMINED BASED ON THE FORMULAS SET FORTH
IN SECTION 2(B) BELOW.  PROMPTLY AFTER THE DETERMINATION DATE (AS SUCH TERM IS
DEFINED IN SECTION 2(B)(III) BELOW) (BUT IN NO EVENT LATER THAN DECEMBER 31 OF
THE YEAR IN WHICH THE VESTING DATE OCCURS) THE COMPANY SHALL DISTRIBUTE TO THE


--------------------------------------------------------------------------------


EMPLOYEE A NUMBER OF SHARES OF COMMON STOCK EQUAL TO THE NUMBER OF PERFORMANCE
RESTRICTED STOCK UNITS THAT BECOME VESTED IN ACCORDANCE WITH SECTION 2(B)
HEREOF.  ANY NUMBER OF PERFORMANCE RESTRICTED STOCK UNITS THAT DO NOT BECOME
VESTED IN ACCORDANCE WITH SECTION 2(B) HEREOF (TO THE EXTENT NOT ALREADY
PREVIOUSLY FORFEITED PURSUANT TO SECTION 2(A)(III) BELOW) SHALL, EFFECTIVE AS OF
THE VESTING DATE, BE FORFEITED BY THE EMPLOYEE WITHOUT CONSIDERATION AND THIS
AGREEMENT SHALL TERMINATE WITHOUT PAYMENT IN RESPECT THEREOF.

(II)           IF, PRIOR TO THE VESTING DATE, THE EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY AND ITS SUBSIDIARIES IS TERMINATED FOR ANY REASON BY THE EMPLOYEE (OTHER
THAN DUE TO THE EMPLOYEE’S DEATH, DISABILITY OR RETIREMENT) OR BY THE COMPANY
AND ITS SUBSIDIARIES FOR CAUSE, THEN THE PERFORMANCE RESTRICTED STOCK UNITS
SHALL BE FORFEITED BY THE EMPLOYEE WITHOUT CONSIDERATION AND THIS AGREEMENT
SHALL TERMINATE WITHOUT PAYMENT IN RESPECT THEREOF.

(III)          IF, PRIOR TO THE VESTING DATE, THE EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY AND ITS SUBSIDIARIES IS TERMINATED BY THE COMPANY AND ITS SUBSIDIARIES
OTHER THAN FOR CAUSE OR DUE TO THE EMPLOYEE’S DEATH, DISABILITY OR RETIREMENT,
THEN THIS AGREEMENT SHALL REMAIN OUTSTANDING AND, ON THE VESTING DATE, THE
PERFORMANCE RESTRICTED STOCK UNITS SHALL BECOME VESTED AS TO A NUMBER OF SHARES
OF COMMON STOCK EQUAL TO THE PRODUCT OF (I) THE NUMBER OF PERFORMANCE RESTRICTED
STOCK UNITS IN WHICH THE EMPLOYEE WOULD HAVE BECOME VESTED PURSUANT TO SECTION
2(B) BELOW, IF THE EMPLOYEE HAD REMAINED EMPLOYED WITH THE COMPANY THROUGH THE
VESTING DATE, AND (II) A FRACTION, THE NUMERATOR OF WHICH IS EQUAL TO THE NUMBER
OF DAYS BETWEEN (AND INCLUDING) THE GRANT DATE AND THE DATE SUCH EMPLOYMENT SO
TERMINATES, AND THE DENOMINATOR OF WHICH IS EQUAL TO 1097 (SUCH FRACTION, THE
“PRORATION FACTOR”); PROVIDED, HOWEVER, THAT THE EMPLOYEE SHALL NOT RECEIVE
DISTRIBUTION OF THE SHARES OF COMMON STOCK EQUAL TO THE NUMBER OF PERFORMANCE
RESTRICTED STOCK UNITS THAT BECOME VESTED UNDER THIS SECTION 2(A)(III) UNTIL THE
VESTING DATE.

(B)             PERFORMANCE VESTING REQUIREMENT. THE PERFORMANCE RESTRICTED
STOCK UNIT AWARD SHALL, SO LONG AS THE EMPLOYEE REMAINS EMPLOYED WITH THE
COMPANY OR ITS SUBSIDIARIES THROUGH THE VESTING DATE (OR THE PROVISIONS OF
SECTION 2(A)(III) OTHERWISE APPLY), VEST ON THE VESTING DATE AS FOLLOWS:

(X) UP TO 70% OF THE MAXIMUM RSUS AWARDED HEREUNDER (THE “EBITDA RSUS”) SHALL
BECOME VESTED IF AND TO THE EXTENT THAT THE COMPANY’S ADJUSTED EBITDA IS
INCREASED ABOVE $569.7 MILLION, ON AN ANNUALIZED BASIS, OVER THE THREE-CALENDAR
YEAR PERIOD COMMENCING ON JANUARY 1, 2007 AND ENDING ON DECEMBER 31, 2009 (THE
“PERFORMANCE PERIOD”), BY CERTAIN SPECIFIED PERCENTAGES AS SET FORTH ON SCHEDULE
I ATTACHED HERETO AND INCORPORATED BY REFERENCE HEREIN (SUCH INCREASE, THE
“ANNUALIZED EBITDA GROWTH”); AND

(Y) UP TO THE REMAINING 30% OF THE MAXIMUM RSUS (THE “EPS RSUS”) AWARDED
HEREUNDER SHALL BECOME VESTED IF AND TO THE EXTENT THAT THE COMPANY’S DILUTED
EARNINGS PER SHARE IS INCREASED ABOVE $1.36, ON AN ANNUALIZED BASIS, OVER THE
PERFORMANCE PERIOD, BY CERTAIN SPECIFIED PERCENTAGES AS SET FORTH ON SCHEDULE 2
ATTACHED HERETO AND INCORPORATED BY REFERENCE HEREIN (SUCH INCREASE, THE
“ANNUALIZED EPS GROWTH”).

2


--------------------------------------------------------------------------------


(I)  THE EBITDA RSUS SHALL VEST BASED UPON THE ACHIEVEMENT BY THE COMPANY OF THE
APPLICABLE ANNUALIZED EBITDA GROWTH IN RESPECT OF THE PERFORMANCE PERIOD AS SET
FORTH ON SCHEDULE I.

(II)  THE EPS RSUS SHALL VEST BASED UPON THE ACHIEVEMENT BY THE COMPANY OF THE
APPLICABLE ANNUALIZED EPS GROWTH IN RESPECT OF THE PERFORMANCE PERIOD AS SET
FORTH ON SCHEDULE II.

(III)          WHETHER AND TO WHAT EXTENT THE EBITDA RSUS AND/OR THE EPS RSUS
HAVE BECOME VESTED SHALL BE DETERMINED BY THE COMMITTEE AT ITS FIRST MEETING
AFTER THE FINANCIAL STATEMENT APPROVAL DATE FOLLOWING THE END OF THE PERFORMANCE
PERIOD (THE “DETERMINATION DATE”), UPON THE COMMITTEE’S CERTIFICATION OF THE
COMPANY’S ACHIEVEMENT OF THE APPLICABLE PERFORMANCE GOALS SET FORTH IN SECTIONS
2(B)(I) AND (II) ABOVE.

(C)           EFFECT OF CHANGE OF CONTROL.  NOTWITHSTANDING ANYTHING SET FORTH
IN SECTION 2(A) OR (B) ABOVE, IF THERE OCCURS A CHANGE OF CONTROL PRIOR TO THE
VESTING DATE AND:

(I)            THE EMPLOYEE IS STILL EMPLOYED WITH THE COMPANY OR ITS
SUBSIDIARIES UPON THE OCCURRENCE OF SUCH CHANGE OF CONTROL, THE PERFORMANCE
RESTRICTED STOCK UNITS SHALL IMMEDIATELY VEST AND BECOME CONVERTED INTO THE
RIGHT TO RECEIVE A CASH PAYMENT EQUAL TO THE PRODUCT OF (X) THE TOTAL NUMBER OF
TARGET RSUS AND (Y) THE PRICE PER SHARE PAID FOR ONE SHARE OF COMMON STOCK IN
THE CHANGE OF CONTROL TRANSACTION (SUCH PAYMENT, THE “CIC CASHOUT AMOUNT”),
WHICH AMOUNT SHALL BE PAYABLE ON THE VESTING DATE; PROVIDED, HOWEVER, THAT IF,
ON OR AFTER THE CHANGE OF CONTROL BUT PRIOR TO THE VESTING DATE, (A) THE
EMPLOYEE’S EMPLOYMENT IS TERMINATED BY THE COMPANY AND ITS SUBSIDIARIES WITHOUT
CAUSE OR BY THE EMPLOYEE FOR GOOD REASON, THE TIMING OF THE PAYMENT OF THE
AMOUNT OTHERWISE DUE AND PAYABLE UNDER THIS SECTION 2(C) SHALL BE ACCELERATED
AND SHALL BE PAID TO THE EMPLOYEE WITHIN TEN (10) BUSINESS DAYS AFTER THE DATE
OF SUCH TERMINATION OF EMPLOYMENT; OR (B) THE EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY AND ITS SUBSIDIARIES IS TERMINATED BY THE COMPANY AND ITS SUBSIDIARIES
FOR CAUSE OR BY THE EMPLOYEE FOR ANY REASON (OTHER THAN DUE TO THE EMPLOYEE’S
DEATH, DISABILITY, RETIREMENT OR BY THE EMPLOYEE FOR GOOD REASON), THEN THE
PERFORMANCE RESTRICTED STOCK UNITS AND THE RIGHT TO RECEIVE ANY CASH AS SET
FORTH IN THIS SECTION 2(C) SHALL BE FORFEITED BY THE EMPLOYEE WITHOUT
CONSIDERATION AND THIS AGREEMENT SHALL TERMINATE WITHOUT PAYMENT IN RESPECT
THEREOF; OR

(II)           THE EMPLOYEE HAS CEASED TO BE EMPLOYED WITH THE COMPANY OR ITS
SUBSIDIARIES PRIOR TO SUCH CHANGE OF CONTROL UNDER CIRCUMSTANCES SET FORTH IN
SECTION 2(A)(III) ABOVE, THE EMPLOYEE SHALL, IN LIEU OF THE SHARES OF COMMON
STOCK OTHERWISE DISTRIBUTABLE PURSUANT TO SECTION 2(A)(III) ON THE VESTING DATE,
INSTEAD BE ENTITLED TO RECEIVE A CASH PAYMENT, PAYABLE ON THE VESTING DATE,
EQUAL TO THE PRODUCT OF (X) THE CIC CASHOUT AMOUNT AND (Y) THE PRORATION FACTOR.

(D)           FOR PURPOSES OF THIS AGREEMENT, CAPITALIZED TERMS NOT OTHERWISE
DEFINED ABOVE OR BELOW, OR IN THE PLAN, SHALL HAVE THE MEANINGS SET FORTH IN
APPENDIX A ATTACHED TO THIS AGREEMENT AND INCORPORATED BY REFERENCE HEREIN.


3.             DIVIDEND EQUIVALENTS.  WITH RESPECT TO EACH CASH DIVIDEND OR
DISTRIBUTION (IF ANY) PAID WITH RESPECT TO COMMON STOCK TO HOLDERS OF RECORD ON
AND AFTER THE GRANT DATE, THE

3


--------------------------------------------------------------------------------



EMPLOYEE SHALL BE ENTITLED TO RECEIVE A NUMBER OF SHARES OF COMMON STOCK, IN AN
AMOUNT EQUAL TO THE PRODUCT OF (I) THE AMOUNT OF SUCH DIVIDEND OR DISTRIBUTION
PAID WITH RESPECT TO ONE SHARE OF COMMON STOCK, MULTIPLIED BY (II) THE NUMBER OF
VESTED PERFORMANCE RESTRICTED STOCK UNITS THEN HELD BY THE EMPLOYEE (PLUS ANY
NUMBER OF SHARES OF COMMON STOCK PREVIOUSLY PAID IN RESPECT OF ANY OTHER CASH
DIVIDEND OR DISTRIBUTION), AT SUCH TIME AS THE EMPLOYEE RECEIVES A DISTRIBUTION
OF SHARES OF COMMON STOCK PURSUANT TO THE APPLICABLE PROVISION OF SECTION 2
ABOVE.  IN THE EVENT OF ANY STOCK DIVIDEND, THE PROVISIONS OF SECTION 8 OF THE
PLAN SHALL APPLY TO THIS PERFORMANCE RESTRICTED STOCK UNIT AWARD.


4.             LIMITATION ON OBLIGATIONS.  THE COMPANY’S OBLIGATION WITH RESPECT
TO THE PERFORMANCE RESTRICTED STOCK UNITS GRANTED HEREUNDER IS LIMITED SOLELY TO
THE DELIVERY TO THE EMPLOYEE OF SHARES OF COMMON STOCK ON THE DATE WHEN SUCH
SHARES ARE DUE TO BE DELIVERED HEREUNDER, AND IN NO WAY SHALL THE COMPANY BECOME
OBLIGATED TO PAY CASH IN RESPECT OF SUCH OBLIGATION.  THIS PERFORMANCE
RESTRICTED STOCK UNIT AWARD SHALL NOT BE SECURED BY ANY SPECIFIC ASSETS OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES, NOR SHALL ANY ASSETS OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES BE DESIGNATED AS ATTRIBUTABLE OR ALLOCATED TO THE
SATISFACTION OF THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT.


5.             RIGHTS AS A STOCKHOLDER.  THE EMPLOYEE SHALL NOT HAVE ANY RIGHTS
OF A COMMON STOCKHOLDER OF THE COMPANY UNLESS AND UNTIL THE EMPLOYEE BECOMES
ENTITLED TO RECEIVE THE SHARES OF COMMON STOCK PURSUANT TO SECTION 2 ABOVE.  AS
SOON AS PRACTICABLE FOLLOWING THE DATE THAT THE EMPLOYEE BECOMES ENTITLED TO
RECEIVE THE SHARES OF COMMON STOCK PURSUANT TO SECTION 2, CERTIFICATES FOR THE
COMMON STOCK SHALL BE DELIVERED TO THE EMPLOYEE OR TO THE EMPLOYEE’S LEGAL
GUARDIAN OR REPRESENTATIVE.


6.             TRANSFERABILITY.  THE PERFORMANCE RESTRICTED STOCK UNITS SHALL
NOT BE SUBJECT TO ALIENATION, GARNISHMENT, EXECUTION OR LEVY OF ANY KIND, AND
ANY ATTEMPT TO CAUSE ANY SUCH AWARDS TO BE SO SUBJECTED SHALL NOT BE
RECOGNIZED.  THE SHARES OF COMMON STOCK ACQUIRED BY THE EMPLOYEE PURSUANT TO
SECTION 2 OF THIS AGREEMENT MAY NOT AT ANY TIME BE TRANSFERRED, SOLD, ASSIGNED,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS SUCH TRANSFER, SALE,
ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION COMPLIES WITH APPLICABLE
SECURITIES LAWS.


7.             PURCHASER’S EMPLOYMENT BY THE COMPANY.   NOTHING CONTAINED IN
THIS AGREEMENT OBLIGATES THE COMPANY OR ANY SUBSIDIARY TO EMPLOY THE EMPLOYEE IN
ANY CAPACITY WHATSOEVER OR PROHIBITS OR RESTRICTS THE COMPANY (OR ANY
SUBSIDIARY) FROM TERMINATING THE EMPLOYMENT, IF ANY, OF THE EMPLOYEE AT ANY TIME
OR FOR ANY REASON WHATSOEVER, WITH OR WITHOUT CAUSE, AND THE EMPLOYEE HEREBY
ACKNOWLEDGES AND AGREES THAT NEITHER THE COMPANY NOR ANY OTHER PERSON HAS MADE
ANY REPRESENTATIONS OR PROMISES WHATSOEVER TO THE EMPLOYEE CONCERNING THE
EMPLOYEE’S EMPLOYMENT OR CONTINUED EMPLOYMENT BY THE COMPANY OR ANY AFFILIATE
THEREOF.


8.             CHANGE IN CAPITALIZATION.  IN THE EVENT OF ANY CHANGE IN THE
OUTSTANDING COMMON STOCK BY REASON OF A STOCK SPLIT, SPIN-OFF, STOCK DIVIDEND,
STOCK COMBINATION OR RECLASSIFICATION, RECAPITALIZATION OR MERGER, CHANGE OF
CONTROL, OR SIMILAR EVENT, THE PROVISIONS OF SECTION 8 SHALL GOVERN THE
TREATMENT OF THIS PERFORMANCE RESTRICTED STOCK UNIT AWARD.


9.             WITHHOLDING.   IT SHALL BE A CONDITION OF THE OBLIGATION OF THE
COMPANY UPON DELIVERY OF COMMON STOCK TO THE EMPLOYEE PURSUANT TO SECTION 2
ABOVE THAT THE EMPLOYEE

4


--------------------------------------------------------------------------------



PAY TO THE COMPANY SUCH AMOUNT AS MAY BE REQUESTED BY THE COMPANY FOR THE
PURPOSE OF SATISFYING ANY LIABILITY FOR ANY FEDERAL, STATE OR LOCAL INCOME OR
OTHER TAXES REQUIRED BY LAW TO BE WITHHELD WITH RESPECT TO SUCH COMMON STOCK. 
THE COMPANY SHALL BE AUTHORIZED TO TAKE SUCH ACTION AS MAY BE NECESSARY, IN THE
OPINION OF THE COMPANY’S COUNSEL (INCLUDING, WITHOUT LIMITATION, WITHHOLDING
COMMON STOCK OTHERWISE DELIVERABLE TO THE EMPLOYEE HEREUNDER AND/OR WITHHOLDING
AMOUNTS FROM ANY COMPENSATION OR OTHER AMOUNT OWING FROM THE COMPANY TO THE
EMPLOYEE), TO SATISFY THE OBLIGATIONS FOR PAYMENT OF THE MINIMUM AMOUNT OF ANY
SUCH TAXES.  IN ADDITION, IF THE COMPANY’S ACCOUNTANTS DETERMINE THAT THERE
WOULD BE NO ADVERSE ACCOUNTING IMPLICATIONS TO THE COMPANY, THE EMPLOYEE MAY BE
PERMITTED TO ELECT TO USE COMMON STOCK OTHERWISE DELIVERABLE TO THE EMPLOYEE
HEREUNDER TO SATISFY ANY SUCH OBLIGATIONS, SUBJECT TO SUCH PROCEDURES AS THE
COMPANY’S ACCOUNTANTS MAY REQUIRE.  THE EMPLOYEE IS HEREBY ADVISED TO SEEK HIS
OWN TAX COUNSEL REGARDING THE TAXATION OF THE GRANT OF PERFORMANCE RESTRICTED
STOCK UNITS MADE HEREUNDER.


10.             SECURITIES LAWS.  UPON THE DELIVERY OF ANY COMMON STOCK TO THE
EMPLOYEE, THE COMPANY MAY REQUIRE THE EMPLOYEE TO MAKE OR ENTER INTO SUCH
WRITTEN REPRESENTATIONS, WARRANTIES AND AGREEMENTS AS THE COMMITTEE MAY
REASONABLY REQUEST IN ORDER TO COMPLY WITH APPLICABLE SECURITIES LAWS OR WITH
THIS AGREEMENT.  THE DELIVERY OF THE COMMON STOCK HEREUNDER SHALL BE SUBJECT TO
ALL APPLICABLE LAWS, RULES AND REGULATIONS AND TO SUCH APPROVALS OF ANY
GOVERNMENTAL AGENCIES AS MAY BE REQUIRED.


11.           SECTION 409A OF THE CODE.  IN THE EVENT THAT IT IS REASONABLY
DETERMINED BY THE COMPANY THAT , AS A RESULT OF THE DEFERRED COMPENSATION TAX
RULES UNDER SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (AND
ANY RELATED REGULATIONS OR OTHER PRONOUNCEMENTS THEREUNDER) (“THE DEFERRED
COMPENSATION TAX RULES”), BENEFITS THAT THE EMPLOYEE IS ENTITLED TO UNDER THE
TERMS OF THIS AGREEMENT MAY NOT BE MADE AT THE TIME CONTEMPLATED BY THE TERMS
HEREOF OR THEREOF, AS THE CASE MAY BE, WITHOUT CAUSING EMPLOYEE TO BE SUBJECT TO
TAX UNDER THE DEFERRED COMPENSATION TAX RULES, THE COMPANY SHALL, IN LIEU OF
PROVIDING SUCH BENEFIT WHEN OTHERWISE DUE UNDER THIS AGREEMENT, INSTEAD PROVIDE
SUCH BENEFIT ON THE FIRST DAY ON WHICH SUCH PROVISION WOULD NOT RESULT IN THE
EMPLOYEE INCURRING ANY TAX LIABILITY UNDER THE DEFERRED COMPENSATION TAX RULES;
WHICH DAY, IF THE EMPLOYEE IS A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF THE
DEFERRED COMPENSATION TAX RULES, MAY, IN THE EVENT THE BENEFIT TO BE PROVIDED IS
DUE TO THE EMPLOYEE’S SEPARATION FROM SERVICE WITH THE COMPANY AND ITS
SUBSIDIARIES, SHALL BE THE FIRST DAY FOLLOWING THE SIX-MONTH PERIOD BEGINNING ON
THE DATE OF SUCH SEPARATION FROM SERVICE.


12.           NOTICES.  ANY NOTICE TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT
TO THE COMPANY SHALL BE ADDRESSED TO THE COMPANY IN CARE OF ITS SECRETARY, AND
ANY NOTICE TO BE GIVEN TO THE EMPLOYEE SHALL BE ADDRESSED TO HIM AT THE ADDRESS
GIVEN BENEATH HIS SIGNATURE HERETO.  BY A NOTICE GIVEN PURSUANT TO THIS SECTION
12, EITHER PARTY MAY HEREAFTER DESIGNATE A DIFFERENT ADDRESS FOR NOTICES TO BE
GIVEN TO HIM.  ANY NOTICE WHICH IS REQUIRED TO BE GIVEN TO THE EMPLOYEE SHALL,
IF THE EMPLOYEE IS THEN DECEASED, BE GIVEN TO THE EMPLOYEE’S PERSONAL
REPRESENTATIVE IF SUCH REPRESENTATIVE HAS PREVIOUSLY INFORMED THE COMPANY OF HIS
STATUS AND ADDRESS BY WRITTEN NOTICE UNDER THIS SECTION 12.  ANY NOTICE SHALL
HAVE BEEN DEEMED DULY GIVEN WHEN ENCLOSED IN A PROPERLY SEALED ENVELOPE OR
WRAPPER ADDRESSED AS AFORESAID, DEPOSITED (WITH POSTAGE PREPAID) IN A POST
OFFICE OR BRANCH POST OFFICE REGULARLY MAINTAINED BY THE UNITED STATES POSTAL
SERVICE

5


--------------------------------------------------------------------------------



13.           GOVERNING LAW.  THE LAWS OF THE STATE OF DELAWARE (OR IF THE
COMPANY REINCORPORATES IN ANOTHER STATE, THE LAWS OF THAT STATE) SHALL GOVERN
THE INTERPRETATION, VALIDITY AND PERFORMANCE OF THE TERMS OF THIS AGREEMENT
REGARDLESS OF THE LAW THAT MIGHT BE APPLIED UNDER PRINCIPLES OF CONFLICTS OF
LAWS.

15.           Performance Restricted Stock Unit Award Subject to Plan.   The
Performance Restricted Stock Unit Award shall be subject to all applicable terms
and provisions of the Plan, to the extent applicable to the Common Stock.   In
the event of any conflict between this Agreement and the Plan, the terms of the
Plan shall control.


14.           SIGNATURE IN COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT AS IF THE
SIGNATURES THERETO AND HERETO WERE UPON THE SAME INSTRUMENT.


[SIGNATURES ON NEXT PAGE.]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date hereof.

ROCKWOOD HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

[NAME]

 

7


--------------------------------------------------------------------------------


Appendix A

Definitions

“ADJUSTED EBITDA” SHALL MEAN:  “CONSOLIDATED EBITDA” AS DEFINED IN THE CREDIT
AGREEMENT DATED AS OF JULY 30, 2004 AMONG ROCKWOOD SPECIALTIES GROUP, INC.,
ROCKWOOD SPECIALTIES LIMITED, ROCKWOOD SPECIALTIES INTERNATIONAL, INC., THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, ACTING THROUGH ITS CAYMAN
ISLANDS BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT, AND UBS SECURITIES
LLC AND GOLDMAN SACHS CREDIT PARTNERS L.P., AS CO-SYNDICATION AGENTS THEREUNDER,
FILED AS EXHIBIT 10.1 TO ROCKWOOD SPECIALTIES GROUP, INC.’S REPORT ON FORM 8-K
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON AUGUST 4, 2004 (“CREDIT
AGREEMENT”), EXCEPT THAT, FOR THE PURPOSES OF THIS AGREEMENT, ANY COMPONENT OF
THE CONSOLIDATED EBITDA THAT IS TRANSLATED IN CURRENCIES OTHER THAN UNITED
STATES DOLLARS SHALL BE CONVERTED USING EXCHANGE RATES OF  €1.00 TO $1.30 (USD)
AND £1.00 TO $1.90 (USD).

“CHANGE OF CONTROL” SHALL MEAN: (I) SALES OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY TO A PERSON WHO IS NOT KOHLBERG KRAVIS ROBERTS & CO. LTD
(“KKR”) OR AN AFFILIATE OF KKR (COLLECTIVELY, THE “KKR PARTNERSHIPS”), (II) A
SALE BY KKR OR ANY OF ITS RESPECTIVE AFFILIATES RESULTING IN MORE THAN 50% OF
THE VOTING STOCK OF THE COMPANY BEING HELD BY A PERSON OR GROUP THAT DOES NOT
INCLUDE KKR OR ANY OF ITS RESPECTIVE AFFILIATES, OR (III) A MERGER,
CONSOLIDATION, RECAPITALIZATION OR REORGANIZATION OF THE COMPANY WITH OR INTO
ANOTHER PERSON WHICH IS NOT AN AFFILIATE OF KKR; IF, AND ONLY IF, AS A RESULT OF
ANY OF THE FOREGOING EVENTS IN CLAUSES (I), (II) OR (III) ABOVE, THE KKR
PARTNERSHIPS LOSE THE ABILITY, WITHOUT THE APPROVAL OF ANY PERSON (APPLICABLE TO
THE RESPECTIVE FOREGOING EVENTS IN CLAUSES (I), (II) OR (III) ABOVE) WHO IS NOT
AN AFFILIATE OF KKR, TO ELECT A MAJORITY OF THE BOARD OF DIRECTORS (OR THE BOARD
OF DIRECTORS OF THE RESULTING ENTITY).  NOTWITHSTANDING THE FOREGOING, IF ANY OF
THE TRANSACTIONS DESCRIBED IN CLAUSES (I), (II) OR (III) OF THE PRECEDING
SENTENCE SHALL OCCUR AND THE OTHER PERSON INVOLVED IN SUCH TRANSACTION (OR ITS
ULTIMATE PARENT ENTITY) IS AN OPERATING COMPANY CONTROLLED BY KKR OR AN
AFFILIATE OF KKR PRIOR TO SUCH TRANSACTION (AN “ALTERNATE KKR ENTITY”), THEN THE
DETERMINATION OF WHETHER A CHANGE OF CONTROL HAS OCCURRED SHALL BE MADE BY
DETERMINING WHETHER AN EVENT SET FORTH IN CLAUSES (I), (II) OR (III) ABOVE HAS
OCCURRED (INCLUDING THE ABILITY TO ELECT A MAJORITY OF THE BOARD OR THE BOARD OF
DIRECTORS OF THE RESULTING ENTITY) IF THE ALTERNATE KKR ENTITY IS TREATED AS
BEING UNAFFILIATED WITH KKR AND BY TREATING THE VOTING POWER OF THE ALTERNATE
KKR ENTITY IN THE COMPANY (OR THE RESULTING ENTITY) AS IF IT WERE HELD BY A
PERSON UNAFFILIATED WITH KKR.

“DILUTED EARNINGS PER SHARE” SHALL MEAN THE DILUTED EARNINGS PER SHARE OF THE
COMMON STOCK, AS REPORTED IN THE COMPANY’S AUDITED FINANCIAL STATEMENTS INCLUDED
IN THE COMPANY’S FORM 10-K FILED WITH THE SECURITIES EXCHANGE COMMISSION IN
RESPECT OF THE APPLICABLE FISCAL YEAR OF THE COMPANY.

“DISABILITY” SHALL MEAN A DETERMINATION, MADE AT THE REQUEST OF THE EMPLOYEE OR
UPON THE REASONABLE REQUEST OF THE COMPANY SET FORTH IN A NOTICE TO THE
EMPLOYEE, BY A PHYSICIAN SELECTED BY THE COMPANY AND THE EMPLOYEE, THAT THE
EMPLOYEE IS UNABLE TO PERFORM HIS DUTIES AS AN EMPLOYEE OF THE COMPANY OR ITS
SUBSIDIARIES AND IN ALL REASONABLE MEDICAL LIKELIHOOD SUCH INABILITY WILL
CONTINUE FOR A PERIOD IN EXCESS OF 180 CONSECUTIVE DAYS.

8


--------------------------------------------------------------------------------


“FINANCIAL STATEMENT APPROVAL DATE” SHALL MEAN THE DATE ON WHICH THE AUDITED
FINANCIAL STATEMENTS OF THE COMPANY FOR ANY GIVEN FISCAL YEAR OF THE COMPANY
HAVE BEEN FINALLY APPROVED BY THE AUDITING FIRM ENGAGED BY THE COMPANY TO REVIEW
SUCH STATEMENTS (WHICH APPROVAL SHALL IN NO EVENT OCCUR LATER THAN MARCH 31 OF
THE CALENDAR YEAR IMMEDIATELY FOLLOWING THE APPLICABLE FISCAL YEAR OF THE
COMPANY).

“Good Reason” shall mean without the Employee’s consent, (i) a reduction in the
Employee’s base salary or annual bonus opportunity (other than a reduction in
base salary that is offset by an increase in bonus opportunity upon the
attainment of reasonable financial targets, which reduction may not exceed 10%
of the Employee’s base salary in any 12 month period), (ii) a substantial
reduction in the Employee’s duties and responsibilities, which continues beyond
15 days after written notice by the Employee to the Company of such reduction,
(iii) the elimination or reduction of the Employee’s eligibility to participate
in the Company’s benefit programs that is inconsistent with the eligibility of
similarly situated employees of the Company to participate therein, (iv) a
transfer of the Employee’s primary workplace by more than 35 miles from the
current workplace, (v) any serious chronic mental or physical illness of an
immediate family member that requires the Employee to terminate his or her
employment with the Company because of a substantial interference with his or
her duties at the Company or (vi) any failure by the Company to pay when due any
payment owed to the Employee within 15 days after the date such payment becomes
due.

“Retirement” shall mean retirement at age 62 or over (or such other age as may
be approved by the Board of Directors) after having been employed by the Company
or a Subsidiary for at least five years.

9


--------------------------------------------------------------------------------